United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF AGRICULTURE, APHIS
PLANT PROTECTION QUARANTINE,
Davie, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1212
Issued: January 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2012 appellant filed a timely appeal from the April 5, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying authorization of a change of
physician.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request to
change physicians.

1

The record reflects that OWCP denied appellant’s claim for two hours of compensation for a medical
appointment on September 23, 2011 by decision dated December 15, 2011. In a decision dated January 12, 2012,
OWCP denied appellant’s claim for compensation from July 25 to 29, 2011. Appellant did not appeal from either of
those decisions. Therefore, the Board will not address the merits of those claims.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2007 appellant, then a 62-year-old technician, filed a traumatic injury claim
alleging injury to his lower back on that date while adjusting his driver’s seat in the performance
of duty. OWCP accepted his claim for a lumbar sprain and permanent aggravation of a herniated
disc. Appellant returned to work as an office assistant on June 13, 2011. By decision dated
August 23, 2011, OWCP reduced his compensation based on his actual earning in that position.
OWCP initially authorized Dr. Andre Coates, a Board-certified internist, to serve as
appellant’s treating physician. On September 18, 2007 it approved appellant’s request to change
his treating physician to Dr. John Coats, Board-certified in family medicine. On March 2, 2009
OWCP again approved his request to change physicians and authorized Dr. Babak Sheikh, a
Board-certified orthopedic surgeon, to serve as the treating physician.3
On June 4, 2009 OWCP determined that a conflict in medical opinion arose between
Dr. Coats, appellant’s treating physician and Dr. David B. Lotman, a Board-certified orthopedic
surgeon referral physician. Appellant was referred to Dr. Philip Averbuch, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion regarding his work
capacity and the necessity for disc surgery at L4-5. Dr. Averbuch performed an examination and
submitted a referee report dated June 25, 2009. He opined that the disc surgery was necessary
and related to the work injury. Dr. Averbuch further opined that appellant was not capable of
working in his date-of-injury job but, if he underwent the suggested surgery, he would be able to
return to work in some limited capacity within six months.
In an April 29, 2011 report, Dr. Sheikh stated that appellant had not shown up for his
scheduled February and March 2011 appointments and became argumentative when questioned
about his failure to appear. He provided examination findings and advised that the amount of
pain appellant described was significantly more than the objective findings. Dr. Sheikh
diagnosed chronic spinal stenosis. He stated that appellant had been offered a job that he did not
want to accept. The modified position provided that appellant could sit, walk or stand for three
hours, reach above the shoulder for three hours, twist for about an hour, operate a vehicle at work
for two hours, operate a vehicle to and from work for one hour, push and pull a maximum of 15
pounds, lift a maximum of 5 pounds, squat, kneel or climbing with 3 pounds. Dr. Sheikh opined
that the proposed work limitations were medically suitable.
Appellant returned to modified duty, four hours a day, on June 13, 2011. By decision
dated August 23, 2011, OWCP reduced his wage-loss benefits based on his actual earnings as a
modified office assistant, which it found fairly and reasonably represented his wage-earning
capacity.
On July 1, 2011 appellant requested authorization for treatment by Dr. Averbuch, the
physician who served as a referee previously in his case. He noted the proximity of
Dr. Averbuch’s office to his home and wife’s law office as the primary reason for the request to
change physicians. In a letter dated July 27, 2011, OWCP informed appellant that it could not
3

Appellant was also treated simultaneously by Dr. Seth Wachsman, a Board-certified anesthesiologist, for pain
management.

2

authorize a change in physicians because his care and treatment by Dr. Sheikh and Dr.Wachsman
appeared appropriate. Appellant was told that he could make an appointment at his cost with a
specialist and submit a report, which would then be considered in relation to his request to
change physicians.
On August 25, 2011 appellant again requested authorization to change his treating
physician from Dr. Sheikh to Dr. Averbuch, stating that he had been advised that he had a
one-time right to request such a transfer. On August 30, 2011 OWCP again informed him that it
could not authorize a transfer and reminded him that it had already authorized a change of
physicians.
In a letter dated September 15, 2011, appellant contended that OWCP had distorted the
facts to support its denial of his request to change physicians. He stated that Dr. Coates stopped
taking Federal Workers’ Compensation cases in 2007 because OWCP (Mr. Halbur) was rude and
unprofessional. Therefore, appellant was forced to find another doctor. He reiterated his request
to obtain treatment from Dr. Averbuch because his office was close to his wife’s law office and
only a mile from his home.
By decision dated October 3, 2011, OWCP denied appellant’s request to change
physicians, finding that there was no evidence to indicate that the treatment he was receiving was
other than proper and adequate. Noting that the distance from appellant’s home to Dr. Sheikh’s
office was seven miles and that both of his treating physicians were located between his home
and work, the claims examiner discounted appellant’s argument regarding the proximity of
Dr. Averbuch’s office. The claims examiner informed appellant that his attending physician was
authorized to refer him to another appropriate specialist for an evaluation.
On November 8, 2011 appellant requested reconsideration, reiterating his reasons for
requesting a transfer of care from Dr. Sheikh to Dr. Averbuch. He stated:
“Dr. Averbuch’s office is right next door to University Hospital, where he can
treat patients. Should I ever need emergency help, his office is only about I mile
from my home.
“My wife’s Law Office is only minutes from our home and Dr. Averbuch’s office
and the hospital, should she need to take me for any emergency. With south
Florida traffic, and my medical condition, seeing Dr. Averbuch in Tamarac where
we live is many miles less to drive, and would be much less of an inconvenience
for my wife and her clients should she need to transport me and interrupt her
schedule and appointments.
“Dr. Philip Averbuch has been approved by OWCP to treat me in the past.”
By decision dated December 15, 2011, OWCP denied modification of its October 3, 2011
decision, finding that the evidence did not reflect that appellant was receiving inadequate
treatment.
In a letter dated December 21, 2011, appellant stated that his last appointment with
Dr. Sheikh was unpleasant and that he was unprofessional and discourteous. Dr. Sheikh
3

reportedly never “laid a hand” on appellant in an effort to examine him, but merely told him he
had arthritis; treated him like a number that he had to get rid of; and ignored the fact that he was
laying on a table with severe sciatic pain. Appellant also contended that, due to traffic and
construction, commuting time to Dr. Sheikh’s office from his home was at least 45 minutes.
On February 16, 2012 appellant again requested reconsideration. He stated that he never
wanted to see Dr. Sheikh again, reiterating that he was unpleasant, failed to ask how he was
doing; turned his back on him; rudely asked why he missed his last appointment and did not
examine him.
OWCP routed the case to a medical adviser for review and an opinion as to whether the
care and treatment provided by Dr. Sheikh was reasonable and adequate. In a March 29, 2012
report, Dr. James W. Dyer, a Board-certified orthopedic surgeon and OWCP medical adviser,
reviewed a history of injury and treatment, recounting appellant’s prior surgery, physical therapy
treatment and epidural injections. He reviewed the medical record, including recent magnetic
resonance imaging (MRI) scans which confirmed L4-5 degenerative disc disease, disc protrusion
and stenosis. Dr. Dyer opined that the care and treatment of appellant had been reasonable and
adequate.
By decision dated April 5, 2012, OWCP denied modification of its December 15, 2011
decision. The claims examiner found that appellant had not submitted sufficient evidence to
support authorization of a change of physicians.
LEGAL PRECEDENT
The payment of medical expenses incident to securing medical care is provided for under
section 8103 of FECA. The pertinent part provides that an employee may initially select a
physician to provide medical services, appliances and supplies, in accordance with such
regulations and instruction as the Secretary considers necessary.4
When the physician originally selected to provide treatment for a work-related injury
refers the employee to a specialist for further medical care, the employee need not consult
OWCP for approval. In all other instances, however, the employee must submit a written request
to OWCP with his or her reasons for desiring a change of physician. OWCP will approve the
request if it determines that the reasons submitted are sufficient. Requests that are often
approved include those for transfer of care from a general practitioner to a physician, who
specializes in treating conditions like the work-related one or the need for a new physician when
an employee has moved.5
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the
best interest of the claimant and the government. Employees who want to change attending
physicians must explain their reasons in writing and OWCP must review all such requests.
4

5 U.S.C. § 8103(a).

5

20 C.F.R. § 10.316.

4

OWCP may approve a change when: the original treating physician refers the claimant to
another physician for further treatment; the claimant wants to change from the care of a general
practitioner to that of a specialist in the appropriate field or from the care of one specialist to
another in the appropriate field; or the claimant moves more than 50 miles from the original
physician (since OWCP has determined that a reasonable distance of travel is up to a roundtrip
distance of 100 miles). It must use discretion in cases where other reasons are presented.6
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP
has the general objective of ensuring that an employee recovers from his or her injury to the
fullest extent possible in the shortest amount of time. It, therefore, has broad administrative
discretion in choosing means to achieve this goal. The only limitation on OWCP’s authority is
that of reasonableness. Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to show merely that the evidence
could be construed to produce a contrary conclusion.7
ANALYSIS
Appellant sought authorization to change physicians from Dr. Sheikh to Dr. Averbuch,
primarily because Dr. Averbuch’s office was in a more convenient location. Additionally, he
alleged that Dr. Sheikh was rude, unprofessional and inattentive. The Board finds that OWCP
did not abuse its discretion in denying appellant’s request to change physicians.
The evidence does not establish, as appellant claims, that the commuting time between
appellant’s home and Dr. Sheikh’s office was overburdensome or unreasonable. On the
contrary, the record suggests that the distance from appellant’s home to Dr. Sheikh’s office was
seven miles, which the Board has determined to be reasonable. Appellant’s contention that it
would be more convenient for him and his wife if he were being treated by Dr. Averbuch does
not establish abuse of discretion on the part of OWCP.
Appellant contends that his request should be granted because Dr. Sheikh did not pay
proper attention to his care and behaved in a rude and unprofessional manner. He stated that his
dislike of Dr. Sheikh is not a sufficient reason for OWCP to determine that a change of physician
is warranted. Appellant failed to submit any evidence that Dr. Sheikh was unprofessional or
provided inadequate treatment. Dr. Dyer, an OWCP medical adviser, reviewed the record and
opined that Dr. Sheikh’s treatment was reasonable and adequate.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.5.c (February 2012).
7

R.G., Docket No. 12-881 (issued June 15, 2012); Daniel J. Perea, 42 ECAB 221 (1990).

5

On appeal, appellant reiterated arguments made previously, including that Dr. Sheikh was
unprofessional, rude and inattentive to his care. For reasons stated, the Board finds that OWCP
did not abuse its discretion in denying appellant’s request to change physicians.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying authorization for
a change of physician.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2012 is affirmed.
Issued: January 24, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

As noted by the claims examiner in his October 3, 2011 decision, appellant’s attending physician is authorized
to refer him to another appropriate specialist for an evaluation.

6

